Name: 1999/547/EC: Commission Decision of 14 July 1999 amending Decisions 94/432/EC and 94/433/EC laying down detailed for the application of Council Directives 93/23/EEC and 93/24/EEC on the statistical surveys to be carried out on pig and bovine animal livestock and production (notified under document number C(1999) 2080)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  means of agricultural production;  economic analysis;  agricultural activity
 Date Published: 1999-08-07

 Avis juridique important|31999D05471999/547/EC: Commission Decision of 14 July 1999 amending Decisions 94/432/EC and 94/433/EC laying down detailed for the application of Council Directives 93/23/EEC and 93/24/EEC on the statistical surveys to be carried out on pig and bovine animal livestock and production (notified under document number C(1999) 2080) Official Journal L 209 , 07/08/1999 P. 0033 - 0033COMMISSION DECISIONof 14 July 1999amending Decisions 94/432/EC and 94/433/EC laying down detailed for the application of Council Directives 93/23/EEC and 93/24/EEC on the statistical surveys to be carried out on pig and bovine animal livestock and production(notified under document number C(1999) 2080)(1999/547/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production(1), as last amended by Directive 97/77/EC(2), and in particular Article 6(2) and (3),Having regard to Council Directive 93/24/EEC of 1 June 1993, on the statistical survey to be carried out on bovine animal production(3), as last amended by Directive 97/77/EC, and in particular Article 1(2) and (3),(1) Whereas, Commission Decisions 94/432/EC(4) and 94/433/EC(5), as modified by Decision 95/380/EC(6) and by Decision 99/47/EC(7) lay down detailed rules for the application of Council Directives 93/23/EEC and 93/24/EEC;(2) Whereas the Member States may, at their request, be authorised to provide the breakdown at regional level for the final results of the April or May/June or August pig survey;(3) Whereas, Member States whose bovine animal population is less than 1,5 million head may, at their request, be authorised to dispense altogether with one of the two surveys in May/June or November/December;(4) Whereas Belgium and Greece have made applications for the type of authorisation mentioned above;(5) Whereas the envisaged measures of this Decision are in line with the opinion of the Standing Committee on Agricultural Statistics set up by the Council Decision 72/279/EEC(8).HAS ADOPTED THIS DECISION:Article 1Decision 94/432/EC shall be amended as follows:In Annex IV point (d) under the heading "May/June", the text "Belgium" shall be inserted.Article 2Decision 94/433/EC shall be amended as follows:In Annex V point (b) under the heading "November/December", the text "Greece" shall be deleted, under the heading "May/June", the text "Greece" shall be inserted.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 July 1999.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 149, 21.6.1993, p. 1.(2) OJ L 10, 16.1.1998, p. 28.(3) OJ L 149, 21.6.1993, p. 5.(4) OJ L 179, 13.7.1994, p. 22.(5) OJ L 179, 13.7.1994, p. 27.(6) OJ L 228, 23.9.1995, p. 25.(7) OJ L 15, 20.1.1999, p. 10.(8) OJ L 179, 7.8.1972, p. 1.